Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Sept 14, 2021, has been entered in the application. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 13-14, the recitation of the piston ends and rod ends of the cylinders being connected “to a single flow control device” is confusing in that it is not clear whether this recitation intends only a single device being connected to the ends (a ‘consisting of’ form of recitation), or that the single device is not limited to being only a single device (a ‘comprising’ form of recitation); to the extent that the claim commences with a “comprising” form of terminology, it appears as though the latter interpretation may be implied and it is this interpretation that the examiner will apply. Further the recitation “a single flow control device” is confusing in that at least plural flow devices are already recited in the claim (see, e.g., claim 1, lines 8-9), and it is not clear if this is a yet further flow control device beyond those already recited. In claim 5, lines 1-3, the recitation of the further inclusion of a further flow control device connected to the previously recited flow control devices is confusing for interpretations of “single” (in claim 1, lines 13-14) that are exclusive of other elements. In claim 11, line 13, “the intermediary device” lacks a clear antecedent basis. In claim 19, lines 2-5, it is not clear whether the recitation of the isolation of the various hydraulic lines between the respective cylinders and/or 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 7,360,777).

Initially the reference to Mizuno et al., while teaching a suspension control arrangement, does not explicitly teach the presence of a vehicle which is a construction machine where the wheels are self-propelled “propulsors”. Initially the reference does teach a suspension arrangement which is capable of being used “for” such a machine. To the extent that the reference teaches the system as usable on a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use it on a vehicle such as a construction machine, for the well-known purpose of allowing deflection of one wheel structure to be accommodated for while retaining the vehicle attitude, so as to reduce the discomfort of the user operating the vehicle. As regards the vehicle having “multiple independent propulsors” it is notoriously old and well known for a vehicle to have plural or all wheels driven by a single power source delivering motive power to a plurality of drive elements in a plurality 
As regards claim 5 and the provision of a further control valve; initially in the first embodiment of Mizuno et al., the reference teaches that the flow control device (32) in the piston, which is already taught to connect between the opposite sides of the piston inside the cylinder may be reasonably be also further comprised of a flow control valve (see, e.g., col. 3, lines 55-60) for the purpose of controlling flow separately depending on whether the suspension piston is being compressed or expanded. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the piston in the embodiment discussed herein with both a flow control device and a valve as taught by the first embodiment of Mizuno et al., for the purpose of providing this embodiment with the advantage of separate flow control depending upon whether the shock absorber is being compressed or expanded, beneficially allowing improved control over damping.
As regards claim 9, while the reference to Mizuno et al. teaches respective fluid lines (e.g., 166, 168) connecting piston ends of the cylinders (150, 154) to respective sides of the flow control device (160), the reference does not teach the connection instead of the rod ends of the cylinders (note that while the line connections are through the rods which have an internal conduit portion, they connect to the respective piston sides). A reversal of parts is well understood to be within the skill level of the ordinary practitioner, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to reverse the connections of the lines initially taught by Mizuno et al. to place the respective fluid lines as connecting to the rod ends of the respective cylinders (in which instance an end-to-end reversal of the piston would provide identical operation) for the purpose of simplifying the rod structure of the piston and rod assemblies, by allowing the lines to connect directly into the piston bodies rather than through a hollow rod portion, resulting in the same operation while eliminating the need to provide a more expensive and/or challenging to manufacture hollow rod structure, the resulting structure performing operatively the same, while using a less expensive hardware solution.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (cited above) in view of Fontdecaba Buj (US 6,942,230). The reference to Mizuno et al. is discussed above, and while teaching an intermediate element which is a dual cylinder floating piston arrangement which includes a compressible gas portion, does not specifically teach that the floating piston arrangement in the cylinder is formed such that there are two pistons between which is disposed a compressible medium, the compressible medium being a gas wherein the compression of the compressible medium serving as a damper function. Fontdecaba Buj (‘230) teaches a known two-piston intermediate cylinder element for use in connecting two hydraulic circuits associated with different vehicle suspension components (see, e.g., 43’) the floating piston arrangement (55, 55) in the cylinder is formed such that there are at least two pistons (55A, 55A) between which is disposed a compressible medium (in chamber 56 delivered from gas supply 62 and/or expansion chambers 68), the compressible medium being a gas (col. 9, lines 27-29) wherein the compression of the compressible medium serving as a damper function due to the compressibility of the gas. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the intermediate elements taught by Mizuno et al. as constituting a pair of pistons where the compressible medium, such as a gas, is located intermediate two pistons as taught by Fontdecaba Buj (‘230), for the purpose of providing a damping in the response time of the suspension compensation (which would result from the provision of the intermediate resilient medium or gas) so as to reduce the tendency of the system to immediately compensate, allowing a smoothing of the response and resultant less jerky response to a perturbation at one of the wheels.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (cited above) in view of Fontdecaba Buj (WO 2004/098920, cited by applicant). The reference to Mizuno et al. is discussed above and does not explicitly teach the flow control devices as comprising a dual diameter cylinder comprising first and second end portions where the ends are respectively different diameters, one .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. in view of Fujii et al. (US 5,684,698). The reference to Mizuno et al. is discussed above, particularly with respect to claim 5, and does not specifically teach that the suspension arrangement additionally including a sensor system defining the location of the rod of the cylinder and a controller configured to operate the valve in response to the input from the sensor. Fujii et al. teach that it is a long known vehicle height control feature for .

Since applicant has drafted the amendments to claims 11-20 in a substantially different manner than claims 1-10 the reference to Mizuno et al. remains applicable, however via a different embodiment. As such the statements of rejection for claim 11 and its dependent claims have been kept separate.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 7,360,777).
Mizuno et al. teach a structure operative to smooth movement between adjacent cylinders in a hydraulic circuit for lifting suspension of a vehicle, operable to accommodate the displacement of a piston (26) of a hydraulic cylinder (one of 10, 12, 14, 16) due to deflection by an obstacle or discontinuity in the driving surface, transferring force from the fluid in the first cylinder (via respective fluid conduit one of 40 from 10, 42 from 12, 44 from 14, or 46 from 16) to a second fluid of a second cylinder having a second line (e.g., another cylinder 10, 12, 14, 16 and respective further line 40, 42, 44, 46), wherein a force transfer between the first cylinder and second cylinder is smoothed and transmitted due to at least the inertia of the fluid and respective pistons via a transfer structure (48) wherein the first fluid from the first cylinder in the first line is isolated between the first hydraulic cylinder and “the intermediary device” and the second fluid in the second line from the second cylinder is similarly isolated (elements 
Initially the reference to Mizuno et al., while teaching a suspension control arrangement, does not explicitly teach the presence of a vehicle which is a construction machine where the wheels are self-propelled “propulsors”. Initially the reference does teach a suspension arrangement which is capable of being used “for” such a machine. To the extent that the reference teaches the system as usable on a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use it on a vehicle such as a construction machine, for the well-known purpose of allowing deflection of one wheel structure to be accommodated for while retaining the vehicle attitude, so as to reduce the discomfort of the user operating the vehicle. As regards the vehicle having “multiple independent propulsors” it is notoriously old and well known for a vehicle to have plural or all wheels driven by a single power source delivering motive power to a plurality of drive elements in a plurality of wheels to provide improved traction and/or to allow the use of plural smaller-capacity drive elements (rather than a single large drive element), for the purpose of ensuring that the vehicle can be moved from one location to another under its own power
The reference to Mizuno et al. refers to the functioning of the suspension but does not explicitly disclose a “method”, however in that the suspension provided by Mizuno et al is functional to perform the steps as claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (cited above) in view of Fontdecaba Buj (US 6,942,230). The reference to Mizuno et al. is discussed above, and while teaching an intermediate element which is a dual cylinder floating piston arrangement which includes a compressible gas portion, does not specifically teach that the floating piston arrangement in the cylinder is formed such that there are two pistons between which is disposed a compressible medium, the compressible medium being a gas wherein the compression of the compressible medium serving as a damper function. Fontdecaba Buj (‘230) teaches a known two-piston intermediate cylinder element for use in connecting two hydraulic circuits associated with different vehicle suspension components (see, e.g., 43’) the floating piston arrangement (55, 55) in the cylinder is formed such that there are at least two pistons (55A, 55A) between which is disposed a compressible medium (in chamber 56 delivered from gas supply 62 and/or expansion chambers 68), the compressible medium being a gas (col. 9, lines 27-29) wherein the compression of the compressible medium serving as a damper function due to the compressibility of the gas. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the intermediate elements taught by Mizuno et al. as constituting a pair of pistons where the compressible medium, such as a gas, is located intermediate two pistons as taught by Fontdecaba Buj (‘230), for the purpose of providing a damping in the response time of the suspension compensation (which would result from the provision of the intermediate resilient medium or gas) so as to reduce the tendency of the system to immediately .
Allowable Subject Matter
Claims 7 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the previously applied reference[s] to Fontdecaba Buj cannot meet either alone, or as respective base references, the claims as currently amended. The examiner agrees. Note the reference to Mizuno et al., which is now applied in direct response to applicant’s amendment. Additionally, applicant’s amendment has raised some clarity issues, which cloud the interpretation of the claims. The clarity issues are discussed above with respect to 35 USC §112(b) or (¶2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616